Citation Nr: 1531775	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In order to establish jurisdiction over the issue of entitlement to service connection for bilateral hearing loss the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed decision, dated March 2006, the RO denied a claim for service connection for bilateral hearing loss. 

2. The evidence received since the RO's March 2006 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection claim for bilateral hearing loss. 





CONCLUSIONS OF LAW

1. The March 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. New and material evidence has not been received since the March 2006 rating decision to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated in August 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The August 2009 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection bilateral hearing loss (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denial. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

The Board undertakes De Novo review below in denying the claim on the basis that new and material evidence had not been submitted.  On initial review the RO undertook development, which included a new VA examination in September 2009 that addressed obtaining evidence to rectify the deficiency identified in the last prior final denial.  The new examination continued to reveal that the Veteran's current hearing loss was not caused by or a result of noise exposure during service, so any error as notice was cured by the development obtained.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran asserts he has bilateral hearing loss from being exposed to acoustic trauma while performing his duties in-service.  The Veteran first filed his original service connection claim for bilateral hearing loss July 1999.  This claim was denied in an October 1999 rating decision on the basis that the Veteran's claim was not well grounded, as there was no medical evidence received showing a connection between an in-service injury or disease and his current hearing loss, and no evidence had been received showing the Veteran's hearing loss worsened while in service.  Although the Veteran submitted a notice of disagreement and a statement of the case was not issued, the Veteran again sought service connection for bilateral hearing loss in March 2005.  He was again denied in March 2006, finding the claim was not reopened on the basis that the Veteran did not provide medical evidence to link his claimed condition to his military service, provide documentation of the grenade explosion claimed to be the cause of the Veteran's hearing loss, or evidence that documents that his condition was worsened by military service.  While the Veteran filed a notice of disagreement and the RO issued a statement of the case, the Veteran did not perfect his appeal, and thus the March 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As such, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claims, and raising a reasonable possibility of substantiating the claims), it would have to show medical evidence to link his claimed condition to his military service, provide documentation of the grenade explosion claimed to be the cause of the Veteran's hearing loss, or evidence that documented that his condition was worsened by military service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Evidence submitted subsequent to the March 2006 rating decision includes updated VA treatment records, additional statements from the Veteran, and an article, submitted in October 2013, discussing how hearing loss worsens when a person is exposed to loud noises in the military.  The VA treatment records indicate the Veteran was provided hearing aids.  In his June 2012 substantive appeal, the Veteran asserts he was in Pleiku, Vietnam and was exposed to rocket and mortar attacks almost every night.  Artillery was used from the base to attack back.  He further notes "[h]earing loss due to acoustic trauma means the hearing loss progressively worsens over time after the original ACOUSTIC TRAUMA, such as during rocket and mortar attacks, grenades goin off close to a person, and other military acoustic trauma."  In October 2013, the Veteran submitted an article discussing how hearing loss worsens when exposed to loud noises for an extended period of time.  

The Veteran was afforded another VA audiological examination in September 2009.  The examiner reviewed the Veteran's claims file.  The Veteran reported he worked as a cook in the military and was thrown 20-50 feet by an exploding grenade when in Vietnam.  He also was a hunter, and shot rifles and pistols.  He worked in the plywood mills for six to eight years, and was a school bus mechanic for 25 years.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
35
45
75
80
75
LEFT
35
45
75
90
90

Speech discrimination was 94 percent in the right ear.  The examiner opined the Veteran had mild to severe sensorineural hearing impairment.  

The examiner who conducted the September 2009 VA audiological examination opined that the Veteran's hearing impairment was less likely as not caused by or a result of noise exposure during service.  The examiner explained that working in plywood manufacturing and as a school bus mechanic are the probable causes of his hearing impairment.  In addition, the Veteran was an active hunter and shot both rifle and pistols.  

Significantly, the medical and lay evidence submitted since the March 2006 rating decision declining to reopen the previously denied claim for bilateral hearing loss, does not include any medical evidence to link the Veteran's claimed condition to his military service, provide documentation of the grenade explosion claimed to be the cause of the Veteran's hearing loss, or contain evidence that his condition was worsened by military service.  Rather VA treatment records only cite that the Veteran has a current hearing loss disability, which was already considered in the March 2006 denial of service connection.  The Veteran's repeated contentions of his in-service noise exposure is merely redundant of lay statements that were of evidence at the time of the prior denials and do not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The RO previously reviewed and considered the Veteran's contentions that a grenade went off near him, he was exposed to firing and rifles, and incoming rockets.  See November 2005 VA examination.  

Although the September 2009 VA examination is "new," having not been previously considered by the RO, it is not "material."  The newly received evidence does not find the Veteran's current bilateral hearing loss is related to service.  

Additionally, to the extent that the Veteran argues the article he submitted in October 2013, which discusses how hearing loss worsens when exposed to loud noises for an extended period of time, is new and material, the Board finds that in conjunction with the Veteran's redundant lay statements describing the cause of his alleged in-service noise exposure, the article is merely repetitive of the already established fact that the Veteran asserts he was exposed to noise in-service.  The article does not address the Veteran's specific facts, does provide medical evidence of a link between the Veteran's current bilateral hearing loss and service, or evidence that the Veteran's condition worsened in-service.  Moreover, the article was written in 1971 by an Army medical center; thus, it is likely that the information written in the article was known by the November 2005 VA examiner, who first conducted an audiological examination in connection with the Veteran's service connection claim for bilateral hearing loss that was reviewed by the RO and discussed in the March 2006 rating decision.   

As stated above, in order to reopen the previously denied claim for service connection for bilateral hearing loss, the Veteran must submit medical evidence to link his claimed condition to his military service, provide documentation of the grenade explosion claimed to be the cause of the Veteran's hearing loss, or evidence that his condition was worsened by military service.  The evidence he has submitted does not include any medical evidence to link his current hearing loss to service, documentation of the grenade explosion claimed to be the cause of the Veteran's hearing loss, or evidence that his condition worsened during service.  Accordingly, the Board finds that the evidence received since the March 2006 rating decision is cumulative of redundant or evidence previously considered, and does not raise a reasonable possibility of substantiating the claim for bilateral hearing loss.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim for service connection for bilateral hearing loss under 38 C.F.R. § 3.156(a) is denied. 


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for bilateral hearing loss is not reopened; and the claim is denied.


REMAND

The Veteran asserts he currently has tinnitus that is the result of acoustic trauma in-service.  He specifically asserts in a March 2005 statement that when a grenade went off near him in February 1968, there was a lot of ringing.  He elaborated in an August 2009 statement that he has had tinnitus ever since serving in the Army when the base was rocketed and mortared almost every night.  

The Veteran was afforded a VA examination in September 2009.  The examiner reviewed the Veteran's claims file.  The examination notes the Veteran did not complain of tinnitus.  He reported he used to have ringing in his ears, but now it occurred about a twice a week, and lasted a few hours.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure during service.  The examiner explained that the Veteran no longer complained of tinnitus.  

The Board finds the September 2009 VA examination opinion contradictory; the examiner states the Veteran reported he has ringing in his ears twice a week that lasts a few hours, but then states the Veteran no longer complained of tinnitus.  When VA provides a veteran with an examination, that examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An examination is inadequate if it contains only data and conclusions without reasoning and rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As such, the Board finds an addendum medical opinion should be obtained to determine whether the Veteran has tinnitus that was incurred in or aggravated by active duty service.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

2. Obtain a VA addendum medical opinion from an appropriate examiner(s) concerning the nature and etiology of the Veteran's tinnitus.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.  If the examiner determines that a physical examination of the Veteran and/or specific tests or studies are required before an opinion is rendered, then the examiner shall so arrange.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is proximately due to, the result of, or aggravated by (made worse beyond the natural progression of the disease) active duty service.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrast to temporary or intermittent flare-ups or symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions and any other notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


